CAMPBELL, Acting Chief Judge.
Appellants challenge the trial court order adjudicating them delinquent and ordering restitution in the amount of $11,874.75. We find no merit in either of the two issues raised on appeal and affirm the adjudication of delinquency. We do, however, agree with appellants’ argument that the written restitution order failed to clarify appellants’ responsibility for the restitution amount of $11,-874.75. We conclude, based on the record before us and the stipulation of the parties, that the court orally announced that appellants were each responsible, jointly and severally, with another co-defendant for $9,265.50 of the amount imposed, and T.S. and M.S. were each also responsible, jointly and severally, for the remaining amount of $2,609.25.
Accordingly, we remand for correction of the restitution order to reflect the trial court’s oral pronouncement. See Evans v. State, 678 So.2d 863 (Fla. 2d DCA 1996). In all other respects, the restitution order is affirmed.
SCHOONOVER and FULMER, JJ., concur.